United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Z., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1538
Issued: March 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from the February 1 and June 1, 2016
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP).1 As more than
180 days elapsed from the latest merit decision dated August 17, 2015 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.3
1

Together with his application for review (AB-1), appellant submitted a timely request for oral argument
pursuant to 20 C.F.R. § 501.5(b). After exercising its discretion the Board, by order dated January 12, 2017, denied
appellant’s request as the arguments on appeal could be adequately addressed in a decision based on a review of the
case as submitted on the record. Order Denying Request for Oral Argument, Docket No. 16-1538 (issued
January 12, 2017).
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted additional medical evidence with his notice of appeal to the Board. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
the Board lacks jurisdiction to review any additional evidence submitted after OWCP’s June 1, 2016 decision. 20
C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 6, 2015 appellant, then a 58-year-old electrician, filed a traumatic injury claim
(Form CA-1) alleging that he was injured in a May 16, 2015 motor vehicle accident (MVA). He
explained that while driving on the employing establishment premises, police sport utility
vehicle (SUV) struck the right side of the truck he was operating. The force of the collision
reportedly turned appellant’s vehicle sideways, causing damage to the rear axle and transmission
drivetrain. He claimed to have been bounced around like a ping-pong ball inside the truck’s
cabin. On the Form CA-1, appellant reported injuries to his neck, upper and lower back, right
shoulder, right wrist, left thumb, and both feet.
In a May 16, 2015 accident report, the employing establishment’s police officer
acknowledged that he struck the passenger side, tail end of appellant’s truck at approximately
6:55 a.m.4 The police SUV was traveling at approximately 5 miles per hour when it collided
with appellant’s vehicle. The officer’s view was reportedly obstructed by overgrown bushes at
the intersection where the collision occurred. Both appellant and the employing establishment’s
police officer were reportedly uninjured at the time of the MVA and refused any medical
treatment.
The medical evidence submitted with the claim regarding appellant’s medical condition
included May 18, 28, and June 25, 2015 reports from Dr. Elisabeth Brown, a Board-certified
family practitioner. In her May 18, 2015 report, Dr. Brown noted that appellant had been seen in
the office that day and he required a medical leave of absence for the period May 16
through 31, 2015. She advised that appellant could return to work without restrictions effective
June 1, 2015.
Dr. Brown’s May 28, 2015 follow-up report indicated that appellant had been seen that
day and he required a medical leave of absence from May 18 through June 29, 2015. She further
indicated that appellant could return to regular work without restrictions on June 29, 2015.
On June 25, 2015 Dr. Brown indicated that appellant could return to modified work on
June 29, 2015 with limitations of no reaching, as this caused his neck and bilateral shoulder pain
to worsen and no lifting, pushing, pulling, climbing, and twisting.
On June 25, 2015 Dr. Haig Minassian, a Board-certified neurosurgeon, released appellant
to resume work effective June 29, 2015 with restrictions of no overhead work and no power
tools.

4

Appellant was on his way to work at the time of the collision. His regular tour of duty was 7:00 a.m. until
3:30 p.m., Monday through Friday.

2

In a June 29, 2015 report, Dr. David Webb, a Board-certified occupational medicine
specialist, advised that appellant was capable of working restricted duty until July 7, 2015. His
restrictions included no lifting, pushing, pulling, no reaching above shoulder -- bilaterally, no
overhead work, and no power tools.
On July 7, 2015 OWCP advised appellant of the need for additional factual and medical
evidence to support his claim for compensation benefits. It noted that the previously submitted
medical evidence was insufficient because there was no diagnosis of any condition resulting
from the claimed injury. It afforded appellant at least 30 days to submit the requested
information.
In a July 20, 2015 statement, in response to OWCP’s development letter, appellant noted,
among other things, that he had a preexisting degenerative disc in his neck. He provided no
additional medical evidence within the allotted time frame.
By decision dated August 17, 2015, OWCP accepted that the May 16, 2015 employment
incident occurred as alleged, but denied the claim finding that appellant had not submitted
evidence containing a medical diagnosis in connection with the accepted employment incident.
On January 26, 2016 appellant requested reconsideration and submitted a statement
reiterating the factual history of the claim. He also submitted page two of OWCP’s prior
development letter, which included handwritten notations referencing a magnetic resonance
imaging (MRI) scan and a diagnosis of multilevel cervical degenerative disc disease with left
upper extremity radiculopathy.
In a February 1, 2016 decision, OWCP denied appellant’s timely request for
reconsideration. It found, however, that the author of the handwritten note was unclear, and thus,
the information provided could not be construed as medical evidence from a physician.
On March 7, 2016 appellant again requested reconsideration. He resubmitted a prior
factual statement regarding the MVA where he was T-boned by an employing establishment
police officer. Appellant also resubmitted the previously unidentifiable handwritten notations
regarding cervical degenerative disc disease. Additionally, he submitted MRI scans of the
cervical spine and right shoulder. A May 26, 2015 cervical MRI scan revealed multilevel
degenerative changes with significant neuroforaminal narrowing at C4-5 and C5-6. Appellant’s
July 31, 2015 right shoulder MRI scan demonstrated tendinosis and mild-to-moderate
glenohumeral osteoarthrosis.
By decision dated June 1, 2016, OWCP denied appellant’s timely request for
reconsideration. It indicated that it had previously considered the handwritten notes.
Additionally, OWCP noted that the recently submitted MRI scans were taken after the May 16,
2015 employment-related MVA and did not contain a physician’s opinion attributing the
respective diagnoses to the accident. Lastly, it noted that there was no other evidence of record
establishing that appellant sustained an injury either caused or aggravated by the May 16, 2015
employment-related MVA.

3

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.7 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.8 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.9
ANALYSIS
In its August 17, 2015 merit decision, OWCP accepted that the May 16, 2015
employment incident occurred as alleged, but it denied appellant’s claim because he failed to
submit medical evidence that included a diagnosis in connection with the May 16, 2015
employment incident. Appellant requested reconsideration of the August 17, 2015 merit
decision on January 26, 2016. This request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, appellant
did not advance a relevant legal argument not previously considered by OWCP. Consequently,
he is not entitled to further review of the merits of his claim based on the first and second abovenoted requirements under section 10.606(b)(3).10
Appellant also failed to submit any relevant and pertinent new evidence with his
January 26, 2016 request for reconsideration. OWCP had already accepted that the May 16,
2015 employment incident occurred as alleged. Therefore, appellant’s additional statement
regarding the May 16, 2015 employment-related MVA was not relevant to the medical issue on
reconsideration, which was whether there was an appropriate medical diagnosis in connection
with the accepted employment incident. The handwritten notations on page two of OWCP’s
5

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.607.

7

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of the OWCP decision for which review is sought. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined
by the document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated
Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.608(a), (b).

10

Id. at § 10.606(b)(3)(i) and (ii).

4

July 2015 development letter do not constitute medical evidence from a physician as it is unclear
who authored the reported diagnosis of cervical spine degenerative disc disease. A medical
report should bear the physician’s signature or signature stamp.11 OWCP may require an
original signature on the report.12 Because appellant failed to provide any relevant and pertinent
new evidence with his January 26, 2016 reconsideration request, he was not entitled to a review
of the merits based on the third requirement under section 10.606(b)(3).13 OWCP properly
declined to reopen appellant’s case under 5 U.S.C. § 8128(a). Accordingly, the Board shall
affirm the February 1, 2016 nonmerit decision.
Appellant filed another request for reconsideration on March 7, 2016. This request was
also timely with respect to the August 17, 2015 merit decision, but again appellant neither
alleged nor demonstrated that OWCP erroneously applied or interpreted a specific point of law.
He also did not advance a relevant legal argument not previously considered by OWCP.
Consequently, the March 7, 2017 request for reconsideration does not justify further merit
review under section 10.606(b)(3)(i) and (ii).
Appellant also failed to submit any relevant and pertinent new evidence with his
March 7, 2016 request for reconsideration. As noted, the issue on reconsideration was whether
there was an appropriate medical diagnosis in connection with the May 16, 2015 employmentrelated MVA. Appellant resubmitted his statement regarding the accepted MVA, as well as
another copy of the handwritten notations on the claim development letter. For reasons
previously discussed, this information is insufficient to warrant reopening the claim for further
merit review. Moreover, providing additional evidence that either repeats or duplicates
information already in the record does not constitute a basis for reopening a claim.14
With respect to the newly submitted cervical and right shoulder MRI scans, this evidence
is similarly insufficient to warrant further merit review. Although new to the record, the
diagnostic studies do not address a relationship between the May 16, 2015 employment incident
and the diagnosed right shoulder and/or cervical conditions. The Board has held that submission
of evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.15 In this instance, the radiologist reports of the May 26 and July 31, 2015 MRI
scans did not address the cause(s) of the identified conditions. Consequently, the newly
submitted diagnostic studies are insufficient to warrant reopening the case for further merit
review under section 10.606(b)(3)(iii). OWCP properly declined to reopen appellant’s case
under 5 U.S.C. § 8128(a). The Board shall similarly affirm the June 1, 2016 nonmerit decision.

11

Id. at § 10.331(a).

12

Id.

13

Id. at § 10.606(b)(3)(iii).

14

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

15

See M.D., Docket No. 16-0745 (issued February 8, 2017); see also Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s requests for merit review of the
claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 1 and February 1, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

